DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (U.S. Patent 5,386,724).

Regarding claims 1 and 15, Das discloses (Figs. 1-9) a downhole tool (drill bit: col. 1, lines 11-12) comprising:
a collar 30 (col. 5, line 38); and
a first sensor 10 (col. 4, line 62) secured to the collar 30 (as shown in Figs. 3-5) for measuring one or more operational characteristics of the downhole tool during operation of the downhole tool (i.e. weight on bit, torque on bit: col. 2, lines 60-68), the first sensor including:
a first substrate 14 (surface: col. 4, line 63); and

Regarding claim 15, Das further discloses (Figs. 1-9) the one or more operational characteristics of the downhole tool include weight-on-bit and torque-on-bit of the downhole tool (col. 2, lines 60-68) determined from the axial strains and the torsional strains on the collar 30 measured by the plurality of strain gauges (col. 7, line 15–col. 8, line 7).

Regarding claim 2, Das discloses (Figs. 1-9) the one or more operational characteristics of the downhole tool include weight-on-bit and torque-on-bit of the downhole tool (col. 2, lines 60-68) and the weight-on-bit and the torque-on-bit of the downhole tool are determined from the axial strains and the torsional strains on the collar measured by the plurality of strain gauges (col. 7, line 15–col. 8, line 7).

Regarding claims 3 and 16, Das discloses (Figs. 1-9) the plurality of strain gauges includes eight strain gauges T1-T4 and W1-W4 (col. 4, line 68–col. 5, line 2; Fig. 1) disposed on the first substrate 14 and circumferentially spaced apart at 45° (as shown in Fig. 1) and thereby forming two full-bridge strain sensors within the first sensor 10 (col. 6, lines 42-50; Figs. 8-9).


a second sensor substrate 14; and
a second plurality of strain gauges T1-T4 and W1-W4 (col. 4, line 68–col. 5, line 2) disposed on the second sensor substrate 14 and configured to measure the axial strains and torsional strains on the collar 30 for measuring the one or more operational characteristics of the downhole too (col. 7, line 15–col. 8, line 7).

Regarding claim 5, Das discloses (Figs. 1-9) the first sensor 10 and the second sensor 20 are secured at opposing positions along a circumference of the collar 30 (as shown in Figs. 4-5) separated by 180° around the circumference of the collar 30 (as shown in Figs. 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent 5,386,724) in view of Dublin Jr. (U.S. Patent 6,068,394).

Regarding claim 6, Das does not disclose the one or more operational characteristics of the downhole tool include a bending moment of the downhole tool and the bending moment of the downhole tool is determined from measurements made by the first sensor and the second sensor based on positioning of the first sensor and the second sensor at the opposing positions separated by 180° along the circumference of the collar.
Dublin Jr. discloses the one or more operational characteristics of the downhole tool include a bending moment of the downhole tool (bending stress: col. 8, lines 40-61) and the bending moment of the downhole tool is determined from measurements made by the first sensor and the second sensor (strain gauges: col. 8, lines 40-61) based on positioning of the first sensor and the second sensor at the opposing positions separated by 180° along the circumference of the collar (as shown in Figs. 2 and 9; col. 8, lines 40-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s device so that the one or more operational 
Such a modification would provide additional important information about the operation of the drill tool.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent 5,386,724) in view of Streich et al. (U.S. Pub. 2005/0167094).

Regarding claim 7, Das does not disclose the plurality of strain gauges are concurrently calibrated through one or more calibration tests applied to the first sensor.
Streich discloses the plurality of strain gauges are concurrently calibrated through one or more calibration tests applied to the first sensor (see par. [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s device so that the plurality of strain gauges are concurrently calibrated through one or more calibration tests applied to the first sensor, as taught by Streich.
Such a modification would compensate for errors or sensor misalignment (Streich: [0029]).

s 8, 11-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent 5,386,724) in view of Garner et al. (U.S. Pub. 2017/0248004).

Regarding claims 8 and 17, Das does not disclose the first sensor further comprises a printed circuit board (PCB) positioned within the first sensor in proximity to the first substrate and the plurality of strain gauges disposed on the first substrate, wherein the PCB includes electronics for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool.
Garner discloses (Figs. 1-3) the first sensor further comprises a printed circuit board (PCB) [0020] positioned within the first sensor in proximity to the first substrate (as shown in Figs. 2-3) and the plurality of strain gauges disposed on the first substrate (i.e. sensing axial force/torque: [0020]), wherein the PCB includes electronics for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s device so that the first sensor further comprises a printed circuit board (PCB) positioned within the first sensor in proximity to the first substrate and the plurality of strain gauges disposed on the first substrate, wherein the PCB includes electronics for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool, as taught by Garner.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).


Garner discloses (Figs. 1-3) the PCB includes a temperature sensor [0020] configured to measure temperatures in proximity to the plurality of strain gauges within the sensor [0020]; and the temperature sensor is configured to measure temperatures in proximity to the plurality of strain gauges within the first sensor [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s device so that the PCB includes a temperature sensor configured to measure temperatures in proximity to the plurality of strain gauges within the sensor; and the temperature sensor is configured to measure temperatures in proximity to the plurality of strain gauges within the first sensor, as taught by Garner.
Such a modification would enable compensation of the effects of temperature on the strain gauges.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent 5,386,724) in view of Garner et al. (U.S. Pub. 2017/0248004), and further in view of Streich et al. (U.S. Pub. 2005/0167094).


Streich discloses the first sensor is calibrated by concurrently calibrating the electronics of the PCB (per the combination with Garner, see above) and the plurality of strain gauges [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s device so that the first sensor is calibrated by concurrently calibrating the electronics of the PCB and the plurality of strain gauges, as taught by Streich.
Such a modification would compensate for errors or sensor misalignment (Streich: [0029]).

Regarding claim, 20, Das discloses a method for fabricating a sensor 10 for a downhole tool (drill bit: col. 1, lines 11-12) comprising:
installing a plurality of strain gauges T1-T4 and W1-W4 (col. 4, line 68–col. 5, line 2)  on a single substrate 14 of the sensor 10 (as shown in Fig. 1), wherein the sensor 10 is configured to measure axial strains and torsional strains (i.e. weight on bit, torque on bit: col. 2, lines 60-68) on a collar 30 when the sensor 10 is secured to the collar 30 for measuring one or more operational characteristics of the downhole tool (col. 7, line 15–col. 8, line 7);
coupling the substrate 14 to a support structure 30 (i.e. the body of the collar: see Figs. 4-5);

Das does not disclose connecting a printed circuit board (PCB) including electronics for controlling operation of the sensor in measuring the one or more operational characteristics of the downhole tool to the wires; and physically connecting the PCB to the substrate.
Garner discloses (Figs. 1-3) connecting a printed circuit board (PCB) [0020] including electronics for controlling operation of the sensor in measuring the one or more operational characteristics of the downhole tool to the wires [0020]; and physically connecting the PCB to the substrate (implicit; and in combination with Das, the PCB would be connected to the substrate 14 since the sensors are on the PCB).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s method to include connecting a printed circuit board (PCB) including electronics for controlling operation of the sensor in measuring the one or more operational characteristics of the downhole tool to the wires; and physically connecting the PCB to the substrate, as taught by Garner.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results, which is obvious.  See MPEP 2143(I)(A).
Das also does not disclose concurrently calibrating the electronics and the plurality of strain gauges as part of calibrating the sensor.
Streich concurrently calibrating the electronics and the plurality of strain gauges as part of calibrating the sensor [0029].

Such a modification would compensate for errors or sensor misalignment (Streich: [0029]).
Das also does not disclose that the support structure is made of metal, however, the Examiner takes official notice that support structures/drill collars made of metal were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s method so that the support structure is made of metal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent 5,386,724) in view of Garner et al. (U.S. Pub. 2017/0248004), and further in view of Nicolet et al. (U.S. Pub. 2018/0275760).

Regarding claim 10, Das’s modified device is applied as above, but does not disclose a position of the PCB in proximity to the first substrate and the plurality of strain gauges within the first sensor reduces an amount of signal noise in signals transmitted between the PCB and the plurality of strain gauges.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Das’s device so that a position of the PCB in proximity to the first substrate and the plurality of strain gauges within the first sensor reduces an amount of signal noise in signals transmitted between the PCB and the plurality of strain gauges, as taught by Nicolet.
Such a modification would produce a cleaner, more accurate signal.

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (U.S. Patent 5,386,724) in view of Brown-Kerr et al. (U.S. Pub. 2016/0047237).

Regarding claims 13-14 and 19, Das does not disclose the first sensor includes a down pin for aligning the first sensor at a specific position within a receiving cavity of the collar; and the collar includes a pin receptor for receiving the down pin to align the first sensor at the specific position within the receiving cavity of the collar.
Brown-Kerr discloses (Figs. 2-3) the first sensor includes a down pin 73 [0083] for aligning the first sensor at a specific position within a receiving cavity 65 [0076] of the collar (as shown in Fig. 3); and the collar includes a pin receptor (the recess where the pin 73 is inserted: Fig. 3) for receiving the down pin 73 to align the first sensor at the specific position within the receiving cavity of the collar (as shown in Fig. 3).

Such a modification would keep the sensor device secure in the cavity (Brown-Kerr: [0084]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-10, and 12-14 of copending Application No. 16/645,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of Application ‘462.

Regarding claim 1, Application ‘462 claims (claim 1) a downhole tool comprising:

a first sensor secured to the collar for measuring one or more operational characteristics of the downhole tool during operation of the downhole tool, the first sensor including: (claim 1)
a first substrate; and (claim 1)
a plurality of strain gauges disposed on the first substrate and configured to measure axial strains and torsional strains on the collar that are transferred to the first substrate for measuring the one or more operational characteristics of the downhole tool. (claim 1)

Regarding claims 2-6 and 8, these claims are either anticipated by or obvious over claims 2 and 5-9 of Application ‘462.

Regarding claim 15, Application ‘462 claims (claims 10 and 12-14) a sensor of a downhole tool comprising: (claim 10)
a substrate configured for positioning on a collar of the downhole tool; and (claim 10)
a plurality of strain gauges disposed on the substrate and configured to measure axial strains and torsional strains on the collar that are transferred to the substrate for measuring one or more operational characteristics of the downhole tool during operation of the downhole tool (claim 10), wherein the one or more operational characteristics of the downhole tool include weight-on-bit (claim 14) and torque-on-bit (claim 12) of the downhole tool determined from the axial strains and the torsional strains on the collar measured by the plurality of strain gauges (claims 10/12/14).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852